The suit in this case was brought to recover damages under the Death act. The plaintiff's intestate was killed on the 2d day of November, 1923, at a public highway crossing known as Division street or lane, in the town of Grantwood, Bergen county, New Jersey. The deceased was struck by an electric car of the defendant company, after which he died from the injuries. No one saw the occurrence.
There was no testimony offered from which the surrounding facts can be ascertained. There is proof only of one important fact, viz., the car hit the deceased. There is no proof of any facts from which negligence of the motorman of the trolley car may be inferred. It is elementary that negligence is a fact which must be shown. It will not be presumed. There is always a presumption against negligence. McCombe v. Public Service Railway Co.,95 N.J.L. 187. The trial resulted in a nonsuit of the plaintiff. The judgment of nonsuit should be affirmed. The ruling of the trial court is in harmony with our rulings in the cases ofAlvino v. Public *Page 362 Service Railway Co., 97 Id. 526, and Olsen v. ErieRailroad Co., 99 Id. 485.
The judgment of the Bergen Circuit Court is affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, MINTURN, BLACK, KATZENBACH, LLOYD, WHITE, GARDNER, VAN BUSKIRK, CLARK, McGLENNON, KAYS, JJ. 14.
For reversal — None.